Citation Nr: 0729432	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to September 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A Board 
Videoconference Hearing was held before the undersigned on 
August 29, 2006; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 
38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 Vet. App. 
361, 367 (1998).

The veteran has at least received a diagnosis of PTSD from a 
VA outpatient medical provider.  He has also reported a 
number of stressor events.  These include the following:  1) 
Contact with an enemy squad while on reconnaissance patrol 
resulting in a fire-fight.  There were no casualties but the 
patrol received small arms fire.  2)  While supporting 
Operation Wyoming, the supply truck the veteran was traveling 
in was ambushed, taking sniper fire and automatic weapons 
fire.  3)  While the veteran was used as infantry in 
defensive positions, he was involved in several firefights.  
4) While on Guard Duty in a bunker on the wire at his base 
camp in Chu Lai, the area came under grenade attack with one 
blowing up less than 5 meters from the veteran.  5)  While 
being used as blocking force infantry with the 7th marines 
the veteran received small arms fire and returned the same.  
6)  The veteran was on a resupply truck that hit a mine.  He 
was not hurt but two fellow servicemen were wounded in action 
(WIA) and one was killed in action (KIA) returning from the 
3rd Platoon of a tank company.  6) While in the field 
guarding Da Nang Air Base, the veteran was playing cards with 
some fellow service members.  One of the men accidentally 
shot and killed a friend thinking that his M 14 was not 
loaded.  7) Sometime after moving to Da Nang the veteran was 
taking ammunition and supplies to one of the gun companies.  
The Viet Cong got inside the wire and some fellow servicemen 
were killed in a bunker.  Also, many Viet Cong were killed 
and there were parts of heads and headless bodies all over 
the area.  8) While transporting 9 millimeter rounds from Da 
Nang out to a gun company, the resupply truck the veteran was 
traveling in was fired upon.  Then, on the way back from the 
gun company, an infantryman was hit by a round that caused 
his head to be cut open.

The veteran has not provided a lot of specific details 
regarding the above stressor events that might lead to 
corroboration.  He did initially attempt to provide some 
approximate dates related to many of the stressors but at his 
August 2006 hearing, he indicated that he had difficulty 
actually recalling the specific dates, particularly as he was 
initially based in Chu Lai and was then later based in Da 
Nang, and was not sure exactly when he moved.  As the service 
personnel records confirm that the veteran initially arrived 
in Chu Lai and then later moved to Da Nang, and the veteran's 
testimony regarding his difficulty in recalling dates 
appeared credible, the Board has determined that a Remand is 
in order to allow the veteran an opportunity to provide more 
specific information regarding his alleged stressor events 
(including approximate dates, along with approximate 
locations and any names of individuals killed or wounded).  

To give the veteran a frame of reference, the Board will 
briefly summarize some pertinent information from the service 
personnel and service medical records pertaining to the 
veteran's time in Vietnam.  Service personnel records reveal 
that the veteran served in the Marine Corps and was in 
Vietnam from March 28, 1966, until April 2, 1967.  He was 
assigned to H & S Company, 1st Tank Battalion, 1st Marine 
Division in a supply function.  The veteran's sea and air 
travel embarkation slips show that he arrived at Chu Lai on 
March 28, 1966, and later flew to Da Nang, arriving there on 
October 29, 1966.     

Service medical records reveal that the veteran was treated 
on a number of occasions for right ankle problems.  On May 
21, 1966, he was noted to have hurt his ankle playing 
football.  On October 19, 1966, he reported to sick bay with 
a right ankle sprain.  The ankle was apparently wrapped in an 
ace bandage and the next day a cast was applied.  The veteran 
apparently wore the cast until November 28, 1966, when it was 
removed.  On January 21, 1967, the veteran was again seen for 
a sprained right ankle.  Two days later on January 23, 1967, 
the sprain was noted to be mild and the plan was to tape the 
ankle for one week.  On February 15, 1967, the veteran was 
given an orthopedic consultation for the ankle and it was 
noted that he had come in with the ankle wrapped.  The 
orthopedic examiner found that the use of a cast would just 
further weaken the already weakened ankle. 

The Board also notes that an "Entitlement to Awards" form 
in the veteran's personnel records appears to show that the 
veteran's Company may have received a Presidential Unit 
Commendation and that the veteran may have received 2 Bronze 
Stars.  On Remand the veteran is welcome to provide 
documentation surrounding the basis for these awards if such 
information is related to his reported stressor events in 
service.  

After he is allowed to provide more specific detail regarding 
any of the above stressors, if any can be corroborated, the 
veteran should be afforded a VA psychiatric examination to 
determine whether he has current PTSD and if so, whether the 
disorder is the result of a corroborated stressor. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD since 
January 2005 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

2.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit (e.g. 
company, battalion etc.) of assignment at 
the time of the claimed stressor, and the 
names of any service members who were 
killed, wounded or otherwise involved in 
the claimed events and their units (e.g. 
company, battalion etc.) if known.  The 
veteran should also be advised that he is 
welcome to submit documentation relating 
to the basis for the Presidential Unit 
Commendation, Bronze Stars and any other 
awards received, if such information is 
related to any reported stressor events 
in service.  The RO should forward all 
pertinent information obtained from the 
veteran, as well as any additional 
documents deemed necessary, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the 
U.S. Army Services Center for Research of 
Unit Records (USACURR)), 7701 Telegraph 
Road, Alexandria, VA 22315- 3802, so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran.

3.  If, and only if, an alleged stressor 
event is corroborated, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine whether he 
has PTSD resulting from such event.  The 
examiner should review the complete 
claims file and provide an explanation of 
the rationale for the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



